DETAILED ACTION
Information Disclosure Statement
The information referred to in the information disclosure statements filed on 12/7/2020 has been considered as to the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5 include duplicate back to back commas in line 4.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “said skirt portion is in sealed contact with an upper body part of the person” in the second to last line.  This phrase positively recites the upper body part of the person, making it unclear if applicant intends to claim their device in combination with a person which is not permitted under 35 USC 101.  It appears applicant intended to describe how the skirt is - - configured to be - - in sealed contact with an upper body part of the person.  Clarification is required.  A similar positive recitation of a human body part is included in claim 5 (in contact with the person), claim 11 (overlaps the front of the torso of the person).  Again, clarification is required to ensure that applicant is not positively claiming a human body as part of their invention.
Claim 2 positively recites that the chair is a recliner chair.  It is not clear if Applicant intends to claim the containment apparatus in combination with the chair (as currently worded in claim 2) or merely the containment apparatus configured for use on a reclining chair.  Clarification is required.
Claim 20 recites “a back rest of said chair” in line 4.  It is not clear if this recitation of a backrest is to the same backrest recited in claim 1.  Clarification is required.
The following words/phrases lack sufficient antecedent basis:
the upper body (claim 1, line 2)
the back rest (claim 1, line 5)
said resting space (claim 1, line 27)
the exterior (claim 1, line 29; claim 19, line 6)
the underside (claim 3, line 2)
the profile (claim 5, line 3)
the material (claim 7, line 2)
said skirt portion free front edge (claim 11, line 4)
the front of the torso (claim 11, line 5)
the sealed interior space (claim 11, line 7)
the bottom (claim 20, line 2)
Claims not specifically addressed are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-6, 15, 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fletcher (WO 2002/008917 A1).  With respect to claim 1, Fletcher discloses an aerosol containment apparatus comprising: an upper body rest section (see side portions of skirt (24) that are configured for tucking underneath the body of a person position thereon (page 13, line 34)) for resting thereon the upper body of a person; wherein said upper body rest section comprises a headrest region and a backrest region; wherein the upper body rest section is integrated with, or configurable on, the backrest of a chair (see Figure 4a and 4b and disclosure of fixation straps on page 17, line 31); a barrier surround side wall (14)(14) sealed with the upper body rest section wherein said barrier surround sidewall (14)(14) extends around an outer part of said head rest region and has an open end traversing said upper body rest section (24); an upper shield cover (14) (see Figure 2 depicting the barrier surround side wall portions with upper body shield cover) integrated with, attached to attachable at edges (20) to said barrier surround sidewall, wherein said upper body shield cover comprised a head region and an overhanging portion, wherein said overhanging portion comprises a skirt portion (24) (see Figure 2), wherein said carrier surround side wall and/or said upper body shield cover includes at least one arm port hole (22), wherein the apparatus is configurable between an open configuration and a closed configuration (facilitated by closures (20)) and wherein in the open configuration the upper body shield cover (14) is in an open position (unzipped) and uncovers said barrier surround sidewall; and wherein in the closer configuration said upper body shield cover head region is in a closer position covering at least the headrest region of the upper body rest section and cooperating with the barrier surround sidewall in sealed (zipped) contact therewith, wherein said overhanging portion overhangs said barrier surround sidewall open end wherein said skirt portion is sealed to said barrier surround wall, by way of the upper body shield cover wherein said upper body rest section, said barrier surround wall and said supper body shield cover defined an interior resting space (18) and wherein said skirt portion (24) has a shape such that when the upper body of a person is resting on said upper body rest section in said interior resting space, said skirt portion is in sealed contact with an upper body part of the person to thereby seal off the interior resting space from an exterior of the apparatus (see page 11, lines 23-28).  With respect to claim 2, said chair is a recliner chair (see Figures 4A and 4B).  With respect to claim 4, said upper body shield cover (14) is attached to the barrier surround sidewall (14) and moveable (due to closure (20)) between open and closed positions.  With respect to claim 5, said skirt portion has a free outer edge that is configurable to have a profile corresponding to the profile of the upper body of the person ,w herein the free outer edge overlaps and is in contact with the person forming a seal therewith when the apparatus is in the closed configuration (see page 11, paragraph 2).  With respect to claim 6, the skirt (24) comprises a flexible sheet material (page 11, line 8).  Figure 1 shoes how said skirt portion has opposing sides and a central region and a rear edge wherein the rear edge includes a central region and rear edge opposing side regions wherein the opposing side regions are releasably attached to opposing side of the barrier surround sidewall open end (see Figure 1).  With respect to claim 15, the barrier surround sidewall includes a flexible sheet material (see page 10, first complete paragraph).  With respect to claim 18, at least one air filtration portion (unlabeled) for facilitating filter (40) and extraction means (36), extending through said upper body shield cover between an interior side and exterior side of said upper body shield cover (14) (See Figures 13 and 14A).  With respect to claim 19, an air filtration system comprises a filter (40), air extraction means (36), and ports for accommodating air inflow at gaps (21) and outflow via tubes (38).  With respect to claim 20, a strap system (unlabeled) in the form of fixation traps are used to strap and secure said body rest section to a backrest of said chair.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher (WO 2002/008917 A1) in view of Viers (3,000,379).  As disclosed above, Fletcher reveals all claimed elements with the exception of a utility tray within said interior resting space.  Viers teaches a tray element (26) for positioning within a tent apparatus.  It would have been obvious to modify the top edge of barrier surround sidewalls (14) some sort of shaped semi-rigid framework that is shaped with divot (24) to support tray (26) as taught by Viers.  Such a modification provide convenient to the user without having to scatter tools around the patient located therein, thereby improving user safety.

Claim 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher (WO 2002/008917 A1) in view of Hornick et al. (US 2021/0317679).  As disclosed above, Fletcher reveals all claimed elements with the exception of a free outer edge being thicker or heavier.  Hornick teaches a weighted outer edge of a flexible sheet material used as a drape in a collapsible infectious disease isolation tent.  Adding weighting to the outer edge of curtain portions (24) disclosed by Fletcher as taught by Hornick would help ensure that the curtain portions stay in place and protecting those safety of those operating near the apparatus from aerosols.

Claims 16 and 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher (WO 2002/008917 A1) in view of Heath (3,799,163).  As disclosed above, Fletcher reveals all claimed elements with the exception of a rivet system for attaching a flexible sheet material to a barrier surround wall.  Heath teaches rivets (68) for attaching a flexible element to a support wall in a gas chamber element for an occupant.  It would have been obvious to one of ordinary skill to attach skirting elements (24) via rivets (68) to neighboring support panels, or to form support panels (14) from a flexible material attached to framework via rivets (68) since such a modification would allow for single sheets of the flexible material to be removed and replaced if soiled without having to replace the entire structure.


Allowable Subject Matter
Claims 9-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Cameto (2,915,074) (note layer upon which user rests); Vizulis et al. (11,229,501) (note the open and closed configurations and flexible skirt element); Bui (US2021/0315768); Breezi et al. (10,251,801) and Orr (4,949,714) (note the attachment of skirt to structure via bolt elements).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B. MCPARTLIN whose telephone number is (571)272-6854. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH B MCPARTLIN/Primary Examiner, Art Unit 3636